ICON ECI Fund Fifteen, L.P. Annual Portfolio Overview ICON ECI Fund Fifteen, L.P. Table of Contents Introduction to Portfolio Overview 1 Investments During the Quarter 1 Investments Following the Quarter 2 Disposition During the Quarter 3 Disposition Following the Quarter 4 Portfolio Overview 4 10% Status Report 6 Distributions Analysis 6 Revolving Line of Credit 7 Perfomance Analysis 7 Transactions with Related Parties 7 Financial Statements 9 Forward Looking Information 14 Additional Information 14 ICON ECI Fund Fifteen, L.P. Introduction to Portfolio Overview We are pleased to present ICON ECI Fund Fifteen, L.P.’s (the “Fund”) Annual Portfolio Overview for the year ended December 31, 2012.References to “we,” “us,” and “our” are references to the Fund, references to the “General Partner” are references to the general partner of the Fund, ICON GP 15, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital, LLC. The Fund makes investments in companies that utilize equipment and other corporate infrastructure (collectively, “Capital Assets”) to operate their businesses. These investments are primarily structured as debt and debt-like financings (such as loans and leases) that are collateralized by Capital Assets. The Fund commenced its offering period on June 6, 2011 and, through December 31, 2012, we raised $150,441,521 in capital contributions.We anticipate that the offering period will end no later than June 2013, at which time, we will enter our operating period. During the operating period, we anticipate continuing to invest our offering proceeds and cash generated from operations in Capital Assets.Following our operating period, we will enter our liquidation period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. Investments During the Quarter The Fund made the following investments during the quarter ended December 31, 2012: Bergshav Product Tankers Investment Date: 10/04/2012 Collateral: Three product tanker vessels valued at $41,500,000. Structure: Loan Expiration Date: 10/04/2017 Facility Amount: Fund Participation: Platinum Energy Solutions, Inc. Investment Date: 12/17/2012 Collateral: Oil well fracking, cleaning and servicing equipment valued at $69,000,000. Structure: Loan Expiration Date: 01/01/2017 Facility Amount: Fund Participation: 1 ICON ECI Fund Fifteen, L.P. Investments During the Quarter (continued) Höegh Autoliners Shipping AS Investment Date: 12/20/2012 Collateral: A car carrier vessel valued at $82,000,000. Structure: Lease Expiration Date: 12/21/2020 Purchase Price: Fund Participation: $17,023,000* Superior Tube Company, Inc. Investment Date: 12/31/2012 Collateral: Equipment and related inventory used in oil field services business valued at approximately $32,387,000. Structure: Loan Expiration Date: 10/01/2017 Facility Amount: Fund Participation: $2,482,000* * Approximate amount Investments Following the Quarter The Fund made the investments below following the quarter ended December 31, 2012: Go Frac, LLC Investment Date: 02/15/2013 Collateral: Oil well fracking, cleaning and servicing equipment acquired for approximately $11,804,000. Structure: Lease Expiration Date: 11/30/2016 Purchase Price: $11,804,000* Fund Participation: $6,846,000* Heniff Transportation Systems, LLC Investment Date: 03/01/2013 Collateral: Tractors, stainless steel tank trailers and related equipment valued at approximately $44,810,000. Structure: Loan Expiration Date: 08/31/2016 Facility Amount: Fund Participation 2 ICON ECI Fund Fifteen, L.P. Investments Following the Quarter (continued) Ardmore Shipholding Limited Investment Date: 04/02/2013 Collateral: Two chemical tanker vessels acquired for $37,100,000. Structure: Lease Expiration Date: 04/30/2018 Purchase Price: Fund Participation: Lubricating Specialties Company Investment Date: 04/05/2013 Collateral: Liquid storage tanks, blending lines and packaging equipment valued at approximately $52,030,000. Structure: Loan Expiration Date: 08/01/2018 Facility Amount: Fund Participation: * Approximate amount Disposition During the Quarter The Fund disposed of the following investment during the quarter ended December 31, 2012: Revstone Transportation, LLC Structure: Loan Collateral: Automotive manufacturing equipment. Disposition Date: 11/16/2012 Equity Invested: $8,403,000* Total Proceeds Received: $10,030,000* * Approximate amount 3 ICON ECI Fund Fifteen, L.P. Disposition Following the Quarter The Fund disposed of the investment below following the quarter ended December 31, 2012: Kanza Construction, Inc. Structure: Loan Collateral: Trucks, trailers, cranes, crawlers and excavators used in railroad services business. Disposition Date: Various through 04/10/2013 Equity Invested: Total Proceeds Received: $3,225,000** ** Kanza’s unexpected financial hardship resulted in its failure to meet certain payment obligations. Portfolio Overview As of December 31, 2012, our portfolio consisted of the following investments: VAS Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. Expiration Date: 10/06/2014 Equity Invested: Kyla Shipping Company Structure: Loan Collateral: A dry bulk carrier and its earnings. Expiration Date: 11/22/2016 Equity Invested: Höegh Autoliners Shipping AS Structure: Lease Collateral: A car carrier vessel Expiration Date: 12/21/2020 Equity Invested: $17,025,000* Platinum Energy Solutions, Inc. Structure: Loan Collateral: Oil well fracking, cleaning and servicing equipment. Expiration Date: 01/01/2017 Equity Invested: 4 ICON ECI Fund Fifteen, L.P. Portfolio Overview (continued) NTS, Inc. Structure: Loan Collateral: Telecommunications equipment. Expiration Date: 07/01/2017 Equity Invested: $9,500,000* Murray Energy Corporation Structure: Lease Collateral: Mining equipment. Expiration Dates: 09/30/2015 10/31/2015 Equity Invested: Frontier Oilfield Services, Inc. Structure: Loan Collateral: Saltwater disposal wells and related equipment. Expiration Date: 02/01/2018 Equity Invested: Bergshav Product Tankers Structure: Loan Collateral: Three product tanker vessels. Expiration Date: 10/04/2017 Equity Invested: Ezra Holdings Limited Structure: Lease Collateral: Offshore support vessel. Expiration Date: 06/03/2021 Equity Invested: SeaChange Maritime Structure: Loan Collateral: Two containership vessels. Expiration Date: 07/10/2017 Equity Invested: Global Crossing Telecommunications, Inc. Structure: Lease Collateral: Telecommunications equipment. Expiration Date: 06/30/2014 Equity Invested: 5 ICON ECI Fund Fifteen, L.P. Portfolio Overview (continued) Superior Tube Company, Inc. Structure: Loan Collateral: Equipment and related inventory used in oil field services business. Expiration Date: 10/01/2017 Equity Invested: $2,482,000* * Approximate amount 10% Status Report As of December 31, 2012, the car carrier vessel bareboat chartered to Höegh Autoliners Shipping AS (“HAS”) was the only investment that individually constituted at least 10% of the aggregate purchase price of our investment portfolio. The vessel is scheduled to remain on bareboat charter during the 2013 calendar year. As of December 31, 2012, the car carrier vesselbareboat chartered to HAS had ninety-six monthly payments remaining. To the best of our Investment Manager’s knowledge, the vessel remains seaworthy, is maintained in accordance with commercial marine standards and applicable laws and regulations of the governing shipping registry as required under the bareboat charter. Distributions Analysis During the year ended December 31, 2012, we made monthly distributions at a rate of 8% per year.From the inception of the offering period, we have made 17 cash distributions to our partners.During the year ended December 31, 2012, we paid our partners $6,959,674 in cash distributions. Source of Distributions Cash from current period operations Cash accumulated from operations of prior periods Cash from current period disposition of assets Capital contributions used toestablish the initial reserve For the year ended December 31, 2012 $ $
